     Case 3:18-cv-00439-RCJ-WGC Document 17 Filed 01/24/19 Page 1 of 8



 1    John P. Aldrich, Esq.
      Nevada Bar No. 6877
 2    Email: jaldrich@johnaldrichlawfirm.com
      ALDRICH LAW FIRM, LTD.
 3    1601 S. Rainbow Blvd., Suite 160
      Las Vegas, Nevada 89146
 4    Telephone: (702) 853-5490
      Facsimile: (702) 227-1975
 5
      Liaison Counsel for Plaintiff
 6
      [Additional Counsel listed on signature block]
 7

 8                                UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10                                                 ***

11     MELVYN KLEIN, Derivatively on Behalf            Case No. 3:18-cv-00439
       of ORMAT TECHNOLOGIES, INC.,
12
       Plaintiff,
13
       v.
14
       TODD C. FREELAND, RAVIT BARNIV,
15     DAN FALK, DAVID GRANOT, STAN H.
       KOYANAGI, YUICHI NISHIGORI,
16     STANLEY B. STERN, BYRON WONG,
       DAFNA SHARIR, ISAAC ANGEL, and
17     DORON BLACHAR,

18     Defendants,

19     -and-

20     ORMAT TECHNOLOGIES, INC.,

21     Nominal Defendant.

22     GARY MATTHEW, Derivatively on Case No. 3:18-cv-00500-RCJ-CBC
       Behalf of ORMAT TECHNOLOGIES,
23     INC.,

24     Plaintiff,

25     v.

26     TODD C. FREELAND, RAVIT BARNIV,
       ROBERT F. CLARK, DAFNA SHARIR,
27     DAN M. FALK, DAVID GRANOT,
       YUICHI NISHIGORI, STANLEY B.
28     STERN, BYRON G. WONG, GILLON
                                                Page 1 of 8
     Case 3:18-cv-00439-RCJ-WGC Document 17 Filed 01/24/19 Page 2 of 8



 1     BECK, AMI         BOEHM,       ROBERT           E.
       JOYAL
 2
       Defendants,
 3
       -and-
 4
       ORMAT TECHNOLOGIES,                     INC.,   a
 5     Delaware corporation,

 6     Nominal Defendant.

 7              STIPULATION AND [PROPOSED] ORDER CONSOLIDATING
            RELATED ACTIONS, APPOINTING LEAD AND LIAISON COUNSEL AND
 8                      TEMPORARILY STAYING THE ACTION
 9             Plaintiffs Melvyn Klein (“Klein”) and Gary Matthew (“Matthew”), Nominal Defendant
10    Ormat Technologies, Inc. (“Ormat”) and Individual Defendants Todd C. Freeland, Ravit Barniv,
11    Robert F. Clark, Dan M. Falk, David Granot, Stan H. Koyanagi, Yuichi Nishigori, Stanley B.
12    Stern, Byron Wong, Dafna Sharir, Ami Boehm, Gillon Beck, Isaac Angel, and Doron Blachar
13    (collectively with Ormat, “Defendants” and, together with Klein, Matthew, and Ormat, the
14    “Parties”), by and through their respective undersigned counsel, hereby recite and stipulate,
15    subject to court approval, as follows:
16             WHEREAS, on September 11, 2018, and October 22, 2018, Klein and Matthew,
17    respectively, filed verified shareholder derivative complaints on behalf of Ormat as Nominal
18    Defendant, against the Individual Defendants, asserting claims for breach of fiduciary duty (the
19    “Actions”);
20             WHEREAS, the Actions concern substantially the same parties, property, and events;
21             WHEREAS, the Actions involve common questions of law and fact;
22             WHEREAS, in the interests of justice, the Parties agree that the Actions should be
23    consolidated, and that any other actions or claims filed in or transferred to this Court after the date
24    of this Stipulation that allege substantially similar breaches of fiduciary duty by the Defendants
25    as the Actions and arise out of the same transactions and occurrences and involve the same or
26    substantially similar issues of law and facts as the Actions, shall automatically be consolidated for
27    all purposes, if and when they are brought to the Court’s attention, and the Clerk shall close the
28    file for any such later-filed actions;
                                                       Page 2 of 8
     Case 3:18-cv-00439-RCJ-WGC Document 17 Filed 01/24/19 Page 3 of 8



 1           WHEREAS, Defendants Stern, Koyanagi and Wong have waived service in the Klein

 2    Action;

 3           WHEREAS, by this stipulation, Ormat waives service as nominal defendant in the

 4    Actions;

 5           WHEREAS, no other Defendant has been served in the Actions and no other Defendant

 6    hereby shall be deemed to have consented to service or waived any defense to service;

 7           WHEREAS, on June 11, 2018, plaintiff Mac Costas filed a putative class action alleging

 8    violations of federal securities laws (Case No. 3:18-cv-00271) against Ormat, Angel and Blachar

 9    (the “Federal Securities Action”);

10           WHEREAS, the Federal Securities Action and the Actions arise out of substantially

11    similar operative facts;

12           WHEREAS, motions for appointment of lead plaintiff and lead counsel in the Federal

13    Securities Action are currently pending before the Honorable Robert Clive Jones;

14           WHEREAS, Plaintiffs and Defendants have communicated about how best to efficiently

15    litigate the Consolidated Action (as defined below) in light of the pending Federal Securities

16    Action and have agreed that the Consolidated Action should be stayed pending resolution of the

17    anticipated motion to dismiss the Federal Securities Action; and

18           WHEREAS, Defendants take no position of the selection of lead counsel for Plaintiffs1 in

19    the Consolidated Action but agree that the appointment of lead counsel facilitates orderly progress

20    and organization in the litigation of the Consolidated Action;

21           NOW, THEREFORE, THE PARTIES STIPULATE AS FOLLOWS:

22           1.      The following Actions are deemed related:

23
          Case Name          Case Number            Date Filed          Counsel
24        Klein v. Freeland, 18-cv-00439            September 11,       Gainey McKenna & Egleston
          et al.                                    2018
25

26

27    1
        “Plaintiffs” refers to Lead Plaintiffs (as defined below), and any plaintiff in any related case that
      may be consolidated with, and into, the Consolidated Action in accordance with this Stipulation
28    and Proposed Order.
                                                    Page 3 of 8
     Case 3:18-cv-00439-RCJ-WGC Document 17 Filed 01/24/19 Page 4 of 8



 1        Matthew v.             18-cv-00500       October       22, Levi & Korsinsky, LLP
          Freeland, et al.                         2018              Bragar Eagel & Squire, P.C.
 2

 3           2.      The Actions listed above are consolidated for all purposes, including pretrial

 4    proceedings and trial (the “Consolidated Action”).

 5           3.      Any other action now pending or hereafter filed in or transferred to this Court that

 6    alleges substantially similar breaches of fiduciary duty by the Defendants as the Actions and arises

 7    out of the same transactions and occurrences, and involves the same or substantially similar issues

 8    of law and facts as the Actions, shall automatically be consolidated for all purposes under this

 9    Order, if and when any such action is drawn to the Court’s attention, and this Court requests the

10    assistance of counsel in calling such cases to the attention of the Court.

11           4.      Klein v. Freeland, et al., Case No. 18-cv-00439, was the first-filed and lower-

12    numbered of the Actions, and is designated as the lead case.

13           5.      Every pleading filed in the Consolidated Action, or in any separate action included

14    herein, shall bear the following caption:

15    IN RE ORMAT TECHNOLOGIES, INC.
16                                                         Lead Case No.: 18-cv-00439
      DERIVATIVE LITIGATION
17

18           6. Klein and Matthew are appointed as Lead Plaintiffs in the Consolidated Action.

19           7.      The law firms of Levi & Korsinsky, LLP and Gainey McKenna & Egleston are

20    appointed Co-Lead Counsel for Plaintiffs in the Consolidated Action.

21           8.      Aldrich Law Firm, Ltd. and Matthew L. Sharp, Ltd. are appointed as Co-Liaison

22    Counsel in the Consolidated Action.

23           9.      Co-Lead Counsel shall have sole authority to speak for Plaintiffs in matters

24    regarding pre-trial procedure, trial, and settlement and shall make all work assignments in such

25    manner as to facilitate the orderly and efficient prosecution of this litigation and to avoid

26    duplicative or unproductive effort.

27           10.     Co-Lead Counsel shall be responsible for coordinating all activities and

28    appearances on behalf of Plaintiffs. No motion, request for discovery, or other pre-trial or trial
                                                  Page 4 of 8
     Case 3:18-cv-00439-RCJ-WGC Document 17 Filed 01/24/19 Page 5 of 8



 1    proceedings shall be initiated or filed by any Plaintiff except through Co-Lead Counsel.

 2    Defendants’ counsel may rely upon all agreements made with either Co-Lead Counsel, or other

 3    duly authorized representative of Co-Lead Counsel, and such agreements shall be binding on all

 4    Plaintiffs. The Consolidated Actions, including all deadlines and hearings, is hereby stayed

 5    pending entry of an order on defendants’ anticipated motion to dismiss in the Federal Securities

 6    Action.

 7              11.   Within thirty (30) days upon entry of an order on defendants’ anticipated motion

 8    to dismiss in the Federal Securities Action, the Parties shall meet and confer and submit a proposed

 9    schedule to the Court for further proceedings in the Consolidated Action.

10              12.   Notwithstanding the stay of the Consolidated Action, Plaintiffs may file a

11    consolidated amended complaint during the pendency of the stay. Defendants shall be under no

12    obligation to respond to the current complaints in the Actions or any subsequent complaint filed

13    in the Consolidated Action during the pendency of the stay.

14              13.   To the extent that any Defendant now named in any of the existing complaints filed

15    in the Consolidated Action is not named in the consolidated amended complaint, the claims against

16    such Defendant shall be deemed dismissed without prejudice. Service of the consolidated

17    amended Complaint shall be effected with respect to Ormat, Stern, Koyanagi and Wong by serving

18    the consolidated complaint on that Defendant’s counsel. If the remaining, Defendants have not

19    previously been served or appeared, service shall be effected according to the Federal Rules of

20    Civil Procedure. Any pleading filed or served in one of the underlying actions shall become part

21    of the Consolidated Action. The stay contemplated herein shall apply to any Defendant served

22    after the entry of this Order.

23              14.   This Order is without prejudice to the right of any Defendant to raise any and all

24    arguments or defenses concerning the claims raised in the Consolidated Action or the jurisdiction

25    of this Court. By entering into this Stipulation, each Defendant preserves all objections and

26    challenges of any kind, including jurisdictional and as to service that has not been waived. The

27    terms of this Order shall not have the effect of making any person or entity a party to any action

28    in which he, she, or it has not been named and properly served in accordance with the Federal
                                                  Page 5 of 8
     Case 3:18-cv-00439-RCJ-WGC Document 17 Filed 01/24/19 Page 6 of 8



 1    Rules of Civil Procedure.

 2           15.     Plaintiffs and Defendants that have waived service consent to service by electronic

 3    mail of all foregoing motion papers, such service shall be effective upon transmission, and no such

 4    other service shall be required.

 5
       Dated: January 11, 2019                          Respectfully Submitted,
 6
                                                        By: /s/ John P. Aldrich
 7                                                      John P. Aldrich, Esq. (6877)
                                                        Email: jaldrich@johnaldrichlawfirm.com
 8                                                      ALDRICH LAW FIRM, LTD.
 9                                                      1601 S. Rainbow Blvd., Suite 160
                                                        Las Vegas, Nevada 89146
10                                                      Telephone: (702) 853-5490
                                                        Facsimile: (702) 227-1975
11
                                                        Co-Liaison Counsel for Plaintiffs
12

13                                                      LEVI & KORSINSKY, LLP
                                                        /s/ Shannon L. Hopkins
14                                                      Shannon L. Hopkins
                                                        733 Summer Street, Suite 304
15                                                      Stamford, Connecticut 06901
                                                        Tel: (203) 992-4523
16                                                      Email: shopkins@zlk.com
17
                                                        Co-Lead Counsel for Plaintiffs
18
                                                        BRAGAR EAGEL & SQUIRE, P.C.
19                                                      /s/ Melissa A. Fortunato
                                                        Melissa A. Fortunato
20
                                                        885 Third Avenue, Suite 3040
21                                                      New York, NY 10022
                                                        Telephone: (212) 308-5858
22                                                      Facsimile: (212) 214-0506
                                                        E-mail: fortunato@bespc.com
23
                                                        Counsel for Plaintiff Matthew
24

25

26

27

28
                                                 Page 6 of 8
     Case 3:18-cv-00439-RCJ-WGC Document 17 Filed 01/24/19 Page 7 of 8



 1                                           GAINEY McKENNA & EGLESTON
                                             /s/ Thomas J. McKenna
 2                                           Thomas J. McKenna
                                             Gregory M. Egleston
 3
                                             440 Park Avenue South, 5th Floor
 4                                           New York, New York 10016
                                             Telephone: (212) 983-1300
 5                                           Facsimile: (212) 983-0383
                                             Email: tjmckenna@gme-law.com
 6                                                   gegleston@gme-law.com
 7
                                             Co-Lead Counsel for Plaintiffs
 8
                                             MATTHEW L. SHARP, LTD.
 9                                           /s/ Matthew L. Sharp
                                             Matthew L. Sharp
10                                           432 Ridge St.
                                             Reno, NV 89501
11
                                             Phone: (775) 324-1500
12                                           Email: matt@mattsharplaw.com

13                                           Co-Liaison Counsel for Plaintiffs
14                                           McDONALD CARANO
15                                           /s/ Matthew C. Addison______________
                                             Matthew C. Addison (NSBN 4201
16                                           100 West Liberty Street, Tenth Floor
                                             Reno, Nevada 89501
17                                           Phone: (775) 788-2000
                                             Email: maddison@mcdonaldcarano.com
18                                           Counsel for Individual Defendants
19
                                             WHITE & CASE LLP
20
                                             /s/ Douglas P. Baumstein
21                                           Douglas P. Baumstein
                                             Owen Pell
22                                           Dominique Forrest
23                                           1221 Avenue Of The Americas
                                             New York, New York 10021
24                                           Phone: (212) 819-8200
                                             Email: dbaumstein@whitecase.com
25
                                             Counsel for Individual Defendants
26
                                             (Pro Hac Vice Application Forthcoming)
27

28
                                       Page 7 of 8
     Case 3:18-cv-00439-RCJ-WGC Document 17 Filed 01/24/19 Page 8 of 8



 1                                                  MAUPIN, COX & LeGOY

 2                                                  /s/ Paul J. Anderson
                                                    Paul J. Anderson
 3
                                                    4785 Caughlin Parkway
 4                                                  P. O. Box 30,000
                                                    Reno, NV 89519 / 89520 (PO Box)
 5                                                  Phone: (775) 827-2000
                                                    Email: panderson@mcllawfirm.com
 6
                                                    Counsel for Nominal Defendant Ormat
 7
                                                    Technologies, Inc.
 8

 9                                   [PROPOSED] ORDER

10    PURSUANT TO STIPULATION, IT IS SO ORDERED.

11

12    Dated
      DATED:this 24th day of January, 2019.
                  _________________________         ____________________________________

13                                                  HONORABLE ROBERT C. JONES
                                                    U.S. DISTRICT COURT JUDGE
14

15

16    4811-7340-5061, v. 1

17

18

19

20

21

22

23

24

25

26

27

28
                                              Page 8 of 8
